                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE


MARY R. SETZER,                                   )
                                                  )
             Plaintiff,                           )
                                                  )
v.                                                )   No. 3:17-CV-147-PLR-HBG
                                                  )
FIRST CHOICE LENDING SERVICES, LLC,               )
CRYSTAL D. SHELTON,                               )
STEVE R. SHELTON, and                             )
BRANNON T. TAYLOR,                                )
                                                  )
             Defendants.                          )


                            MEMORANDUM AND ORDER


      This matter is before the court on plaintiff’s motion to amend Findings of Fact [R.

30]. In accordance with the opinion of the Sixth Circuit Court of Appeals affirming this

court’s judgment dismissing plaintiff’s complaint in its entirety [R. 34], the motion to

amend [R. 30] is DENIED as moot.

      IT IS SO ORDERED.
